DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2004180383 A) in view of Clark (US 5289066) and Nakano et al. (US 2017/0085138 A1)
RE claim 14, Yamada teaches a stator 1 of an electric motor A (Fig.1 and translation page 3 lines 85-118), comprising: a multilayer body including a plurality of annular core sheets 11 stacked in layers and a plurality of multilayer teeth 11b; and a plurality of windings 13 fastened around the plurality of multilayer teeth 11b (see translation page 2 lines 45-49 for plural windings/coil 13); wherein each of the plurality of annular core sheets includes: an annular core back 11a; and a plurality of teeth 11b disposed at regular spacings along an inner circumference of the core back 11a and protruding toward a center of the core back 11a; the plurality of annular core sheets 11 include a first annular core sheet; the first annular core sheet includes a plurality of linking portions 11c, each of the plurality of linking portions 11c defining a link between tips of two adjacent teeth 11b and including a seam (S) (see annotated Fig.4); the plurality of linking portions include a first inking portion 11c, a second linking portion 11c, and a third linking portion 11c.

[AltContent: textbox (Seam (S))][AltContent: arrow]
    PNG
    media_image1.png
    222
    434
    media_image1.png
    Greyscale


Clark suggests that three phase machine provided an increase in output power for the same resistive losses as a single or double phase machine (col.8: 60-65).
Nakano teaches the plurality of windings 3a (Figs.28, 29) include windings of three phases (U, W, see Fig.28, 29); the three phases include a first phase (U), a second phase (V), and a third phase (W); the plurality of teeth 2b included in each of the plurality of annular core sheets 30 (Fig.22) are respectively associated with the first phase (U), the second phase (V), and the third phase (W) and wherein the first linking portion 2d provides a link between the teeth 2b associated with the first phase (U); the second linking portion 30d provides a link between the teeth associated with the second phase (V); and the third linking portion 2d provides a link between the teeth associated with the third phase (W) (see Fig.28, 29), doing so allows the cross-sectional area of the armature winding can be increased, reductions in copper loss and increases in output of the motor are enabled (¶ 55, 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada by having the plurality of 

RE claim 15/14, as discussed above, Nakano further teaches the plurality of teeth 2b of each of the plurality of annular core sheets are respectively associated with the first phase (U), the second phase (V), and the third phase (W) in such a manner that two successive teeth (T1, T2) associated with the first phase (U) are followed by two successive teeth (T3, T4) associated with the second phase (V) and then followed by two successive teeth (T5, T6) associated with the third phase (W) (Figs.28, 29).

RE claim 16/14, as discussed above, Yamada in view of Nakano further teaches the plurality of multilayer teeth include 12 multilayer teeth (see Yamada’s Fig.2 and Nakano’s Fig.28).

RE claim 17/16, as discussed above, Nakano further teaches the 12 teeth of each of the plurality of annular core sheets are respectively associated with the first phase (U), the second phase (V), and the third phase (W) in an order of the first phase (U), the first phase (U), the second phase (V), the second phase (V), the third phase (W), the third phase (W), the first phase (U), the first phase (U), the second phase (V), the second phase (V), the third phase (W), and the third phase (W).

RE claim 18/17, as discussed above, Nakano further teaches the plurality of linking portions of the first annular core sheet 2 (Fig.28 and ¶ 51) further include a fourth linking portion 2d, a fifth linking portion 2d (Fig.28), and a sixth linking portion 2d; the fourth linking portion 2d provides a link between the teeth associated with the first phase (U); the fifth linking portion 2d provides a link between the teeth associated with the second phase (V); and the sixth linking portion 2d provides a link between the teeth associated with the third phase (W).

	RE claim 19/14, Yamada in view of Clark and Nakano has been discussed above. Yamada further teaches the plurality of annular core sheets include a second annular core sheet including no linking portion (see Yamada’s Fig.6 and translation page 5 for a portion not having the joint portion, i.e.: the open slot portion, are distributed in the axial direction).


Yamada does not teach the product-by-process limitation of the seam defined by mechanical cuts. However, Yamada while Yamada is silent to the order of the step, the final product of the claim invention was anticipated by Yamada.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 24/14, Yamada in view of Clark and Nakano has been discussed above. Yamada further teaches a rotor 2 that rotates with respect to the stator 1 (Fig.1); and a housing 4 that accommodates the stator 1 and the rotor 2.

RE claim 25/24, Yamada in view of Clark and Nakano has been discussed above. Yamada further teaches the stator includes the plurality of multilayer teeth defining 12 multilayer teeth (Fig.2); and the rotor includes 10 magnets (see translation page 3 for rotor having permanent magnet).

Nakano teaches rotor includes 10 magnets 22 (Fig.28 and ¶ 152). The number of slots and magnet can be adjusted so that producibility of the armature winding being improved can be obtained (¶ 154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada in view of Clark by having the rotor includes 10 magnets, as taught by Nakano, for the same reasons as discussed above.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Clark and Nakano as applied to claims 20 and 14 above, and further in view of Hirotani et al. (US 2018/0115202 A1).
RE claim 21/20, Yamada in view of Clark and Nakano has been discussed above. Yamada further teaches in each of the plurality of linking portions, a first section on one side of the linking portion and a second section on the other side of the linking portion are in contact with each other at the seam (annotated Fig.4 above).
Yamada does not teach the linking portion is closer to one of the two adjacent teeth.
Hirotani teaches the linking portion 45d is closer to one of the two adjacent teeth 45b (Fig.3, 13. The offset of the linking portion allows torque pulsation due to magnetic saturation in the linking portions is reduced, enabling vibration and noise in the rotary electric machine to be reduced (¶ 8).


RE claim 22/14, Yamada in view of Clark and Nakano has been discussed above. Yamada does not teach the multilayer body is defined by the plurality of annular core sheets that are stacked on top of one another in a manner so as to be individually rotated a predetermined angle in a circumferential direction.
 Hirotani teaches multilayer body is defined by the plurality of annular core sheets that are stacked on top of one another in a manner so as to be individually rotated a predetermined angle in a circumferential direction (Figs.11, 12 and ¶ 115, 119), doing so reducing torque pulsation (¶ 123).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada in view of Clark and Nakano by having the multilayer body is defined by the plurality of annular core sheets that are stacked on top of one another in a manner so as to be individually rotated a predetermined angle in a circumferential direction, as taught by Hirotani, for the same reasons as discussed above.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Clark and Nakano as applied to claims 14 and 25 above, and further Hirotani et al. (US 2018/0115202 A1) and Goto et al. (JP 2005080474 A, the machine translation of which has been provided).
RE claims 23/14 and 26/25, Yamada in view of Clark and Nakano has been discussed above. Yamada does not teach the multilayer body is defined by the plurality of annular core sheets that are stacked on top of one another in a manner to be individually rotated about 60 degrees in a circumferential direction.
Hirotani suggests that the skewing angle is a result effective variable whose value can be adjusted to optimize torque pulsation (¶ 77, 78).
Goto also suggests that core (salient pole) can be stacked to be offset at around 60 degree in the circumferential direction (see translation ¶ 10) and such value can be adjusted to reduce flux leakage (¶ 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada in view of Clark and Nakano by having the multilayer body is defined by the plurality of annular core sheets that are stacked on top of one another in a manner to be individually rotated about 60 degrees in a circumferential direction, as taught by Goto, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834